IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                                       No. 06-51114                             August 7, 2007

                                                                           Charles R. Fulbruge III
UNITED STATES OF AMERICA                                                           Clerk

                                                  Plaintiff-Appellee
v.

MARTHA BARRAZA AGUIRRE; AMELIA PEREZ DE ACOSTA

                                                  Defendants-Appellants



                  Appeals from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:06-CR-517-PRM


Before JONES, Chief Judge, and REAVLEY and SMITH, Circuit Judges.
PER CURIAM:*
       In this consolidated appeal, co-defendants Martha Barraza-
Aguirre and Amelia Perez de Acosta challenge their two-count jury
convictions of conspiracy to possess and possession with intent to
distribute cocaine arguing that there was insufficient evidence to
prove that defendants knew the cocaine was in their vehicle. For
the following reasons, we affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 06-51114

1.   We    review a challenge to the sufficiency of the evidence to
     determine whether any reasonable trier of fact could have found
     that the evidence established the guilt beyond a reasonable doubt.
     United States v. Johnson, 381 F.3d 506, 508 (5th Cir. 2004). “All
     reasonable inferences from the evidence must be construed in favor
     of the jury verdict.” Id. The evidence need not exclude every
     reasonable hypothesis of innocence. United States v. Jaramillo, 42
     F.3d 920, 923 (5th Cir. 1995). The relevant inquiry is not whether
     the trier of fact made the correct guilt or innocence determination,
     but rather whether it made a rational decision to convict or acquit.
     Id.
2.   The question before us is whether the evidence was sufficient to
     support the jury’s conclusion that Acosta and Barraza-Aguirre had
     knowledge of the cocaine in the hidden compartments of their
     vehicle. “A jury may ordinarily infer a defendant’s knowledge of the
     presence of drugs from his control over the vehicle in which they are
     found.”   United States v. Villarreal, 324 F.3d 319, 324 (5th Cir.
     2003).    “If the contraband is hidden, however, we          require
     additional circumstantial evidence that is suspicious in nature or
     demonstrates guilty knowledge.” Id.
3.   Here, Acosta was the owner of the drug-bearing Durango. Acosta
     and Barraza-Aguirre were in control of the vehicle at the time the
     drugs were found at a border checkpoint. Additionally, the
     Government provided significant circumstantial evidence that was
     suspicious in nature including (1) Acosta’s extreme nervousness at
     the checkpoint in spite of her legal status, including her attempt to
     silence Barraza-Aguirre and to abandon the significant amount of
     cash she carried after she was searched, see United States v. Diaz-


                                2
                     No. 06-51114

Carreon, 915 F.2d 951, 954 (“Nervous behavior at an inspection
station frequently constitutes persuasive evidence of guilty
knowledge.”); (2) Acosta’s inconsistent statements regarding her
relationship to Barraza-Aguirre and her residence, see id. at 954-55
(“Inconsistent statements are inherently suspicious; a factfinder
could reasonably conclude that they mask an underlying
consciousness of guilt.”); (3) prayer books found in the vehicle
seeking good luck in and receipt of “a lot of money” from new
endeavors; (4) a key ring tool corresponding with the bolts on the
concealment panel; (5) Appellant’s claims that they were merely
traveling to Carlsbad for a five-day weekend when maps spread out
in the vehicle and notes in the console indicated circuitous travel
directions from El Paso to the Philadelphia-New Jersey area; (6) the
women carried large sums of cash, see United States v. Pennington,
20 F.3d 593, 598 (5th Cir. 1994) (noting in a hidden compartment
case that possession of large amounts of cash by a defendant may be
considered evidence of guilt); (7) two vehicles purchased by or for
Acosta in the presence of Barraza-Aguirre for cash under unusual
financing circumstances, with the papers sent to a false address and
the cars being driven for thousands of miles within a few months;
and (8) Acosta’s detailed expense records on these apparent business
trips, though both women claimed to be unemployed. Acosta’s and
Barraza-Aguirre’s explanations for these suspicious facts were
implausible. Diaz-Carreon, 915 F.2d at 954-55 (recognizing that a
less-than-credible explanation for a defendant’s actions is part of the
overall circumstantial evidence from which possession and
knowledge may be inferred).



                            3
                             No. 06-51114

    4.   Considering the Government’s       evidence as a whole and the
         inferences that could properly be drawn from it, we conclude that
         the jury could reasonably have found beyond a reasonable doubt
         that Appellants knew illegal drugs were concealed in their vehicle.


AFFIRMED.




                                   4